Case 2:20-cv-00187-SMJ    ECF No. 42     filed 08/10/20   PageID.1007 Page 1 of 17



 1   Ryan C. Castle (WSBA #46601)
     CASTLE LAW FIRM
 2   1313 East Maple Street, Suite 213
     Bellingham, Washington 98225
 3
     (360) 685-4260
 4
     Daniel J. Shih (WSBA #37999)
 5   SUSMAN GODFREY L.L.P.
     1201 Third Avenue, Suite 3800
 6   Seattle, Washington 98101
 7   (206) 373-7390

 8   Attorneys for Amici Curiae
     Center for Children & Youth Justice,
 9   Mockingbird Society, and Amara
10
11                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
12
13   JAMES BLAIS and GAIL BLAIS,             No. 2:20-cv-00187-SMJ
14                      Plaintiffs,          AMICI CURIAE BRIEF OF THE
15         v.                                CENTER FOR CHILDREN & YOUTH
                                             JUSTICE, MOCKINGBIRD SOCIETY,
16   ROSS HUNTER, in his official            AND AMARA
     capacity of Secretary of Washington
17   State Department of Children, Youth     Hearing: July 16, 2020
     and Families,
18

19                      Defendant.

20
21

22
23
24 AMICI CURIAE BRIEF OF CCYJ,
     MOCKINGBIRD SOCIETY, AND AMARA            1
25
26
Case 2:20-cv-00187-SMJ            ECF No. 42           filed 08/10/20          PageID.1008 Page 2 of 17



 1                                           TABLE OF CONTENTS
 2   I.     INTRODUCTION .......................................................................................... 3
 3   II.    IDENTITY AND INTERESTS OF AMICI................................................. 4
 4
     III.   BACKGROUND ............................................................................................. 6
 5
     IV.    ARGUMENT .................................................................................................. 8
 6
            A.       LGBTQ+ youth make up a significant portion of foster
 7                   youth....................................................................................................... 8
 8          B.       Safe and affirming care, including with respect to LGBTQ+
                     identities, is critical to the health, safety, and well-being of
 9
                     foster youth. ......................................................................................... 10
10
            C.       Even for young children, caregivers must be able to address
11                   the development of LGBTQ+ identities to prevent harm and
                     provide safe and affirming care. .......................................................... 14
12
     V.     CONCLUSION ............................................................................................. 17
13
14
15
16
17
18

19
20
21

22
23
24 AMICI CURIAE BRIEF OF CCYJ,
     MOCKINGBIRD SOCIETY, AND AMARA                             2
25
26
Case 2:20-cv-00187-SMJ     ECF No. 42     filed 08/10/20   PageID.1009 Page 3 of 17



 1         The Center for Children & Youth Justice (CCYJ), Mockingbird Society, and
 2   Amara (together, “Amici”) offer this amici curiae brief in opposition to Plaintiffs’
 3
     Amended Motion for Preliminary and Permanent Injunction (ECF No. 31)
 4
     (“Motion”).
 5
     I.    INTRODUCTION
 6
           Children who are lesbian, gay, bisexual, transgender, queer, and/or
 7
 8   questioning (LGBTQ+) are disproportionately more likely to be involved in child

 9   welfare and juvenile justice systems. Whether they grow up in their family’s care or

10   a foster home, LGBTQ+ individuals’ experiences of intolerance and abuse far too
11
     often begin at home. As a result, many LGTBQ+ youth are forced into
12
     homelessness where they are in further danger of harassment and violence.
13
     Nationwide, 40% of homeless youth identify as LGBTQ+, nearly half of whom are
14
     homeless due to family rejection. Many then enter the juvenile justice system,
15
16   where LGBTQ+ youth can become caught in a cycle of discrimination and abuse. It

17   is a systemic problem that requires systemic solutions.
18         The State of Washington has made the welfare and safety of LGBTQ+ youth
19
     a priority. The State rightly seeks to ensure that state-sanctioned caregivers will
20
     protect and affirm the children in their care, regardless of a child’s sexual
21
     orientation or gender identity.
22
23
24 AMICI CURIAE BRIEF OF CCYJ,
     MOCKINGBIRD SOCIETY, AND AMARA             3
25
26
Case 2:20-cv-00187-SMJ       ECF No. 42    filed 08/10/20   PageID.1010 Page 4 of 17



 1   II.      IDENTITY AND INTERESTS OF AMICI
 2            Amici curiae are three not-for-profit organizations dedicated to serving and
 3   improving outcomes for children in the foster care system.
 4
              The Center for Children & Youth Justice (“CCYJ”) was founded by former
 5
     Washington State Supreme Court Justice Bobbe Bridge in 2006 with a singular
 6
     mission: to reform the foster care and youth justice systems to improve the lives of
 7
 8   children and youth. CCYJ identifies gaps and cracks in those systems, develops

 9   innovative approaches to mending problems, and then ensures that policymakers

10   embed those reforms into practices and procedures. The results of CCYJ’s work are
11
     put into state law, adopted as standing protocols by courts and schools, and
12
     developed into new treatments and interventions for at-risk, abused, or neglected
13
     children and their families. Taking a holistic view of the problems at-risk families
14
     and children face, CCYJ has facilitated integrated solutions through projects
15
16   including:

17         • empowering foster and homeless youth by building pathways to education,
18            housing, and employment;
19
           • keeping kids in school by activating education and justice communities to
20
              support youth in crisis;
21
           • reducing gang violence by uniting partners to redirect gang-involved youth
22
23            and get them on a positive path;

24 AMICI CURIAE BRIEF OF CCYJ,
     MOCKINGBIRD SOCIETY, AND AMARA              4
25
26
Case 2:20-cv-00187-SMJ      ECF No. 42   filed 08/10/20   PageID.1011 Page 5 of 17



 1      • keeping children out of foster care by connecting families in crisis to
 2         support teams;
 3
        • supporting LGBTQ+ youth by building capacity for foster care and
 4
           juvenile courts to provide safe, affirming support; and
 5
        • combating child sexual exploitation by connecting exploited children to
 6

 7         resources and advocacy.

 8         The Mockingbird Society, founded in 2000, has a mission to transform foster
 9   care and end youth homelessness. By working in partnership with young people
10
     who have lived through the systems it is transforming, Mockingbird changes
11
     policies, perceptions, and practices that stand in between any young person and a
12
     safe, supportive, and stable home. Forty-four percent of Mockingbird’s youth
13
14   advocates identify as LGBTQ+, with 8% identifying as transgender. Every

15   Mockingbird advocate has experienced foster care or homelessness, and 62% have

16   experienced both.
17         Amara, founded in 1921, works to ensure that every child in foster care has
18
     the love and support of a committed family—as quickly as possible and for as long
19
     as each child needs. Amara’s programs include providing emergency sanctuaries to
20
     children recently removed from their home for their own safety; preparing and
21

22   supporting families willing to provide a stable, long-term, loving home for children

23   in foster care; providing post-adoption services to support stable and fulfilling

24 AMICI CURIAE BRIEF OF CCYJ,
     MOCKINGBIRD SOCIETY, AND AMARA            5
25
26
Case 2:20-cv-00187-SMJ       ECF No. 42   filed 08/10/20   PageID.1012 Page 6 of 17



 1   family relationships; and raising awareness of children in foster care to increase
 2   community-wide support for youth and families.
 3
     III.     BACKGROUND
 4
              Seven years ago, CCYJ launched the eQuality project, a multi-phased
 5
     initiative to create lasting reform for LGBTQ+ youth within the child welfare and
 6
     juvenile justice systems.1 In the project’s initial phase, CCYJ gathered first-hand
 7
 8   accounts from LGBTQ+ adults that grew up in these systems; collected service

 9   providers’ observations about their experiences working with LGBTQ+ youth; and

10   extensively reviewed the existing research, laws, policies, and practices relevant to
11
     system-involved LGBTQ+ youth.2 These efforts culminated with the publication of
12
     CCYJ’s Listening to Their Voices report in 2015.3
13
14
     1
         Nicholas Oakley, Center for Children & Youth Justice, Protocol for Safe &
15
     Affirming Care 4 (Jan. 2017), https://ccyj.org/wp-
16
17   content/uploads/2017/03/Protocol-for-Safe-Affirming-Care.pdf.

18   2
         Id. at 11.

19   3
         Sara Ganzhorn et al., Center for Children & Youth Justice, Listening to Their
20
     Voices: Enhancing Successful Outcomes for LGBTQ Youth in Washington State’s
21
     Child Welfare and Juvenile Justice Systems (Feb. 2015), https://ccyj.org/wp-
22
     content/uploads/2017/03/ListeningToTheirVoices.pdf.
23
24 AMICI CURIAE BRIEF OF CCYJ,
     MOCKINGBIRD SOCIETY, AND AMARA              6
25
26
Case 2:20-cv-00187-SMJ        ECF No. 42    filed 08/10/20   PageID.1013 Page 7 of 17



 1            In the eQuality project’s second phase, CCYJ worked with hundreds of
 2   professionals, caregivers, youth, and other stakeholders—including judges and
 3
     court administrators, child welfare organizations, law enforcement agencies, child
 4
     and family service providers, public schools, and state, local, and tribal
 5
     governments—to develop the Protocol for Safe & Affirming Care.4 The Protocol
 6

 7   serves as a guide for youth-serving professionals in the foster care and juvenile

 8   justice systems to better identify, engage, and serve LGBTQ+ youth while

 9   simultaneously collecting data on their needs, experiences, and outcomes. In 2017,
10   CCYJ piloted implementation of the Protocol in King and Spokane Counties,
11
     working with county administrators to provide training for professionals working
12
     with youth, refer youth who identify as LGBTQ+ to appropriate services, and
13
     introduce questions about sexual orientation and gender identity to intake
14
15   procedures.5 Following that successful pilot, the State developed and implemented

16   its current statewide policy on LGBTQ+ foster youth.

17
18

19   4
         Oakley, supra note 1, at 5–10 (listing participants).
20   5
         MEMconsultants, LLC, CCYJ eQuality Project: Final Evaluation Report 2 (Aug.
21
     2018), https://ccyj.org/wp-content/uploads/2018/08/CCYJ-eQuality-Final-
22
     Evaluation-Report-Aug-2018.pdf.
23
24 AMICI CURIAE BRIEF OF CCYJ,
     MOCKINGBIRD SOCIETY, AND AMARA               7
25
26
Case 2:20-cv-00187-SMJ      ECF No. 42   filed 08/10/20    PageID.1014 Page 8 of 17



 1   IV.     ARGUMENT
 2           Once in the child welfare system, many LGBTQ+ youth experience
 3   significant mistreatment including discrimination, abuse, harassment, and other
 4
     trauma at the hands of caretakers, system professionals, and peers. When youth are
 5
     placed in unaccepting homes, the placement is very likely to be unsuccessful. The
 6
     State’s intake process properly seeks to ensure that potential foster parents are able
 7
 8   to provide a safe and affirming environment, regardless of how a child’s sexual

 9   orientation or gender identity eventually develops.

10           A.    LGBTQ+ youth make up a significant portion of foster youth.
11           A significant portion of foster youth will identify as LGBTQ+. Indeed,
12
     studies of foster youth confirm that a much higher proportion identify as LGBTQ+
13
     than in the general population. A study of Los Angeles foster youth found that
14
     “there are between 1.5 to 2 times as many LGBTQ youth living in foster care as
15
16   LGBTQ youth estimated to be living outside of foster care.”6 A national survey

17   determined that “approximately 22.8 percent of children in out-of-home care

18

19   6
         Bianca D.M. Wilson et al., Williams Institute at UCLA School of Law, Sexual
20
     and Gender Minority Youth in Foster Care: Assessing Disproportionality and
21
     Disparities in Los Angeles 6 (Aug. 2014), https://williamsinstitute.law.ucla.edu/wp-
22
     content/uploads/SGM-Youth-in-Foster-Care-Aug-2014.pdf.
23
24 AMICI CURIAE BRIEF OF CCYJ,
     MOCKINGBIRD SOCIETY, AND AMARA            8
25
26
Case 2:20-cv-00187-SMJ       ECF No. 42    filed 08/10/20   PageID.1015 Page 9 of 17



 1   identified as LGBQ (lesbian, gay, bisexual or questioning)”—and this figure
 2   understates the LGBTQ+ population because it does not capture youth who may
 3
     identify as transgender or gender expansive.7 For comparison, a California-wide
 4
     study found that 30.4% of youth living in foster care self-identified as “LGBTQ.”8
 5
              In short, any foster care system must recognize not only that many of its
 6

 7   youth are LGBTQ+, but also that such youth are overrepresented in the system.

 8   This is driven in part by family rejection and violence causing LGBTQ+ youth to

 9   enter out-of-home care; but it is also driven by LGBTQ+ youth (especially
10   transgender youth) being less likely to achieve permanence through reunification or
11
12
13
14
     7
         Megan Martin et al., Center for the Study of Social Policy, Out of the Shadows:
15
     Supporting LGBTQ Youth in Child Welfare Through Cross-System Collaboration 8
16
17   (2016), https://cssp.org/wp-content/uploads/2018/08/Out-of-the-Shadows-

18   Supporting-LGBTQ-youth-in-child-welfare-through-cross-system-collaboration-

19   web.pdf.
20   8
         Laura Baams et al., LGBTQ Youth in Unstable Housing and Foster Care, 143
21
     PEDIATRICS e20174211, at 1 (2019),
22
     https://pediatrics.aappublications.org/content/pediatrics/143/3/e20174211.full.pdf.
23
24 AMICI CURIAE BRIEF OF CCYJ,
     MOCKINGBIRD SOCIETY, AND AMARA              9
25
26
Case 2:20-cv-00187-SMJ        ECF No. 42    filed 08/10/20   PageID.1016 Page 10 of 17



 1   adoption and thereby spending more time in the foster care system.9 It is therefore
 2   critical for Washington’s system to address the needs of such youth.
 3
               B.    Safe and affirming care, including with respect to LGBTQ+
 4                   identities, is critical to the health, safety, and well-being of foster
                     youth.
 5
               The social science confirms what may seem axiomatic—that “[p]ositive
 6
     parental and familial relationships are crucial for youth well-being.”10 This extends
 7
 8   to having positive relationships with respect to LGBTQ+ identities. Studies of

 9   LGBTQ+ youth have consistently shown the importance of parental support of their

10   sexual orientation and gender expression.11 Family support and acceptance are
11
     associated with a litany of improved outcomes, including greater self-esteem, better
12
     health, less depression, lower substance abuse, less suicidal ideation, and fewer
13
     suicide attempts among LGBTQ+ youth.12
14
15
     9
          Wilson, supra note 6, at 11–12 (citing studies).
16
     10
17        Stephen T. Russell & Jessica N. Fish, Mental Health in Lesbian, Gay, Bisexual,

18   and Transgender (LGBT) Youth, 12 ANN. REV. CLINICAL PSYCHOL. 465, 473 (Mar.

19   2016).
20   11
          Id. at 474–75 (citing studies).
21
     12
          Id.; Sabra L. Katz-Wise et al., Lesbian, Gay, Bisexual, and Transgender Youth
22
     and Family Acceptance, 63 PEDIATRIC CLINICS N. AM. 1011 (Dec. 2016),
23
24 AMICI CURIAE BRIEF OF CCYJ,
     MOCKINGBIRD SOCIETY, AND AMARA               10
25
26
Case 2:20-cv-00187-SMJ      ECF No. 42   filed 08/10/20   PageID.1017 Page 11 of 17



 1           On the flipside, when parents or caregivers reject LGBTQ+ identity, the
 2   impact can be devastating. When they become young adults (ages 21–25),
 3
     LGBTQ+ individuals who encountered a high level of rejection by parents or
 4
     caregivers during their teenage years are more than eight times as likely to have
 5
     attempted suicide, nearly six times as likely to report high levels of depression,
 6

 7   more than three times as likely to use illegal drugs, and more than three times as

 8   likely to be at high risk for HIV and sexually transmitted diseases. 13 For

 9   transgender youth, being forbidden to use one’s chosen name was associated with
10   substantially higher rates of depression and a doubling in the rate of suicidal
11
     behavior.14
12
13
     https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5127283/pdf/nihms823230.pdf (at
14
     8 of manuscript); Caitlin Ryan et al., Family Acceptance in Adolescence and the
15
     Health of LGBT Young Adults, 23 J. OF CHILD & ADOLESCENT PSYCHIATRIC
16
17   NURSING 205, 210–11 (Nov. 2010),

18   https://onlinelibrary.wiley.com/doi/epdf/10.1111/j.1744-6171.2010.00246.x.

19   13
          Catlin Ryan, Generating a Revolution in Prevention, Wellness & Care for LGBT
20
     Children & Youth, 23 TEMPLE POLITICAL & CIVIL RIGHTS L. REV. 331, 338 (2014).
21   14
          Stephen T. Russell et al., Chosen Name Use Is Linked to Reduced Depressive
22
     Symptoms, Suicidal Ideation, and Suicidal Behavior Among Transgender Youth, 63
23
24 AMICI CURIAE BRIEF OF CCYJ,
     MOCKINGBIRD SOCIETY, AND AMARA            11
25
26
Case 2:20-cv-00187-SMJ        ECF No. 42   filed 08/10/20   PageID.1018 Page 12 of 17



 1              CCYJ’s own research has confirmed that many foster youth in Washington
 2   encounter lack of support and outright mistreatment from their foster families as a
 3
     result of their LGBTQ+ identities. Most participants in CCYJ’s Voices study
 4
     reported mistreatment by at least one foster family, such as physical abuse, sexual
 5
     abuse, public humiliation, ejection from the home, and other forms of direct
 6

 7   hostility toward their LGBTQ+ identity.15 Further, even foster parents who do not

 8   commit such acts can create an environment where LGBTQ+ foster youth feel

 9   unsupported and not respected. Many participants did not feel comfortable
10   disclosing their LGBTQ+ identity to their foster families, fearing how their foster
11
     parents would react. Some participants had foster families who taught them that
12
     being LGBTQ+ was wrong or would result in them going to hell.16
13
                Even people that consider themselves loving and well-meaning can fail to
14
15   provide a supportive and affirming environment for LGBTQ+ youth and can bring

16   about negative outcomes. Parents and caregivers often do not understand how

17
18   J. ADOLESCENT HEALTH 503 (Oct. 2018),

19   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6165713/pdf/nihms945849.pdf (at
20
     3 of manuscript).
21   15
          Ganzhorn, supra note 3, at 21–22.
22
     16
          Id.
23
24 AMICI CURIAE BRIEF OF CCYJ,
     MOCKINGBIRD SOCIETY, AND AMARA              12
25
26
Case 2:20-cv-00187-SMJ      ECF No. 42   filed 08/10/20   PageID.1019 Page 13 of 17



 1   LGBTQ+ youth experience their reactions. As one study notes, issues arise from
 2   common behaviors that, whether or not intended to cause harm, are experienced as
 3
     rejection. Such behaviors include “not talking about or discouraging an adolescent
 4
     from talking about their LGBT identity or denying and minimizing an adolescent’s
 5
     LGBT identity”—often manifested in such expressions as “it’s just a phase,” “he’ll
 6

 7   grow out of it,” “how could she possibly know?,” or “they’re just confused.” In

 8   fact, such reactions are “tied to an increased risk of depression, illegal drug use,

 9   suicidality, and sexually transmitted diseases.”17
10            Further, to truly improve outcomes for foster youth, merely avoiding
11
     rejection and mistreatment is just the start. LGBTQ+ youth need active support and
12
     affirmation. According to one study, family behaviors found to improve mental and
13
     physical health include supporting a child’s LGBTQ+ identity and gender
14
15   expression, bringing them to LGBTQ+ organizations or events, welcoming their

16   LGBTQ+ friends into the home and at family events and activities, and working to

17   make one’s faith community supportive of LGBTQ+ members.18
18
              The social science evidence on outcomes is clear. Foster children who
19
     identify as LGBTQ+ need foster families who are supportive and affirming,
20
21   17
          Ryan, supra note 13, at 338.
22
     18
          Ryan, supra note 12, at 211.
23
24 AMICI CURIAE BRIEF OF CCYJ,
     MOCKINGBIRD SOCIETY, AND AMARA            13
25
26
Case 2:20-cv-00187-SMJ        ECF No. 42   filed 08/10/20   PageID.1020 Page 14 of 17



 1   including with respect to their LGBTQ+ identities. As a state agency entrusted with
 2   the welfare of minors, the Department of Children, Youth, and Families rightly
 3
     favors foster parents who can provide such an environment.
 4
                C.    Even for young children, caregivers must be able to address the
 5                    development of LGBTQ+ identities to prevent harm and provide
                      safe and affirming care.
 6
                Even young children can know their sexual orientation and gender identity
 7
 8   and be harmed by the lack of safe and affirming care. Studies of lesbian, gay, and

 9   bisexual youth indicate that they are usually aware of their sexual orientation by

10   their early teens, if not sooner. One study found that the average age of self-
11
     identification of sexual orientation was 13.4 years, and many children self-identify
12
     between ages 7 and 12.19
13
                Gender identity is commonly expressed at an even earlier age, most often by
14
     age 3.20 And it is often expressed in no uncertain terms. A study of transgender
15
16
17
     19
          Substance Abuse and Mental Health Services Administration, A Practitioner’s

18   Resource Guide: Helping Families to Support Their LGBT Children, HHS Pub. No.

19   PEP14-LGBTKIDS, at 3 (2014),
20
     https://familyproject.sfsu.edu/sites/default/files/FamilySupportForLGBTChildrenG
21
     uidance.pdf.
22
     20
          Id.
23
24 AMICI CURIAE BRIEF OF CCYJ,
     MOCKINGBIRD SOCIETY, AND AMARA              14
25
26
Case 2:20-cv-00187-SMJ       ECF No. 42   filed 08/10/20   PageID.1021 Page 15 of 17



 1   children between the ages of 3 and 12 found that “transgender children strongly
 2   identify as members of their current gender group and show gender-typed
 3
     preferences and behaviors that are strongly associated with their current gender, not
 4
     the gender typically associated with their sex assigned at birth.”21
 5
              Early affirmation of a child’s gender identity, including through social
 6

 7   transition, makes a big difference. A “social transition” is a nonmedical decision to

 8   allow a child to change their first name, pronouns, hairstyle, and clothing to live

 9   everyday life as their asserted gender. A study of transgender children between the
10   ages of 9 and 14 found that children who had socially transitioned reported levels of
11
     depression comparable to (and only marginally higher rates of anxiety than) a
12
     control group. By comparison, gender-nonconforming children who had not
13
     socially transitioned faced much higher rates of depression and anxiety relative to
14
15   the control group, “with more than 50% of older children falling in the clinical

16   range of internalizing symptoms.”22

17
18   21
          Selin Gülgöz et al., Similarity in Transgender and Cisgender Children’s Gender

19   Development, 116 PROCEEDINGS OF THE NAT’L ACAD. OF SCI. 24480, 24480 (2019),
20
     https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6900519/.
21   22
          Lily Durwood et al., Mental Health and Self-Worth in Socially Transitioned
22
     Transgender Youth, 56 J. AM. ACAD. OF CHILD & ADOLESCENT PSYCHIATRY 116
23
24 AMICI CURIAE BRIEF OF CCYJ,
     MOCKINGBIRD SOCIETY, AND AMARA              15
25
26
Case 2:20-cv-00187-SMJ    ECF No. 42    filed 08/10/20   PageID.1022 Page 16 of 17



 1         In short, foster children are likely to become aware of their sexual orientation
 2   and gender identity as young children—that is, while in foster care. Foster parents
 3
     must be prepared to understand, address, and support LGBTQ+ identities to prevent
 4
     harm and provide safe and affirming care. Plaintiffs’ “alternatives” to such a policy
 5
     (see ECF No. 31, at 11) would compromise child welfare, which is and should
 6

 7   remain the paramount consideration. The suggestion that the Department “could

 8   address the issue [of LGBTQ+ identity] at a later, more appropriate age” is an

 9   illusion; there is no age at which recognizing LGBTQ+ identity is inappropriate,
10   and there is no age by which such identity is always known. And the idea that
11
     caseworkers could provide the affirmation and support that plaintiffs refuse to, or
12
     that foster placements may be changed after a foster child identifies as LGBTQ+, is
13
     damaging to child welfare. Foster youth already face enough challenges, and they
14
15   do best with supportive foster families and stable placements. There is no

16   reasonable alternative to ensuring foster parents provide supportive and affirming

17   care with respect to LGBTQ+ identities.
18

19
20
21
     (2017), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5302003/ (at 2 of
22
     manuscript).
23
24 AMICI CURIAE BRIEF OF CCYJ,
     MOCKINGBIRD SOCIETY, AND AMARA            16
25
26
Case 2:20-cv-00187-SMJ     ECF No. 42   filed 08/10/20   PageID.1023 Page 17 of 17



 1   V.    CONCLUSION
 2         For the foregoing reasons, Amici respectfully ask this Court to deny
 3   Plaintiffs’ Motion.
 4
     DATED August 10, 2020                  Respectfully submitted,
 5
                                            /s/ Daniel J. Shih
 6                                          Daniel J. Shih (WSBA #37999)
                                            SUSMAN GODFREY L.L.P.
 7
                                            1201 Third Avenue, Suite 3800
 8                                          Seattle, Washington 98101-3000
                                            Telephone: (206) 373-7390
 9                                          Facsimile: (206) 516-3883
                                            Email: dshih@susmangodfrey.com
10
                                            Ryan C. Castle (WSBA #46601)
11
                                            CASTLE LAW FIRM
12                                          1313 East Maple Street, Suite 213
                                            Bellingham, Washington 98225
13                                          Telephone: (360) 685-4260
                                            Email: ryan@ryancastlelawfirm.com
14
                                            Attorneys for Amici Curiae
15
                                            Center for Children & Youth Justice,
16                                          Mockingbird Society, and Amara

17
18

19
20
21

22
23
24 AMICI CURIAE BRIEF OF CCYJ,
     MOCKINGBIRD SOCIETY, AND AMARA           17
25
26
